DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 11-20, in the reply filed on 1/11/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the making keys “[joined to and] extending upwardly from the bottom wall [of the shell]” (claims 11, 16, and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 3, which illustrates the most clear perspective of the mating keys (52) and the bottom wall (51) of the shell, does not show the mating keys either joined to, or extending upwardly from, the bottom wall of the shell. In particular, the mating keys appear to be separate from, and extending upwardly from a point above, the bottom wall.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 11, 16-18, and 20 are objected to because of the following informalities:  “key and” in claim 11, line 14 should be amended to recite –key, and--; and “a shell liner into a shell” in each of claim 16, lines 7-8, claim 17, lines 1-2, claim 18, lines 1-2, and claim 20, line 2 should be amended to recite –the shell liner into the shell--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the cylindrical wall" and “each alignment recess” in lines 6-7 and 14, respectively. There is insufficient antecedent basis for this limitation in the claim. Re the latter, the limitation should be amended to recite –each of the alignment recesses--. It is further unclear as to whether “a cylindrical wall portion” in line 4 is distinct from the “a wall” previously recited in line 3; and whether “a corresponding mating key” and “a corresponding recess” in lines 14 and 23, respectively, refer to a mating key of previously recited plurality of spaced apart mating keys and a recess of the previously recited plurality of spaced apart alignment recesses, respectively, or to a distinct mating key and recess, respectively.
Re Claim 16, it is unclear as to whether “moving the shell liner into a shell” in line 8 refers to the same shell as that previously recited in the claim, or a distinct shell.
Claims 12-15 and 17-20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petterson et al., U.S. Patent Application Publication No. 2008/0035064 A1 (hereinafter Petterson), in view of Bodmin, GB 2119620 A (submitted by Applicant on IDS filed 11/11/2020).
Re Claim 11, as best understood (see 112(b) rejections and drawing objections above), Petterson teaches a method for installing a shell liner into a shell of a teat cup assembly, and the teat cup assembly includes:
A shell (2) defining a wall (see figures 2-4 and paragraph [0026], noting that figure 3 appears to mislabel the shell #2 as #7 and the shell liner #1 as #2) see figure 4 and paragraphs [0027] and [0035]-[0036]), a bottom wall (bottom wall of 14; see figure 4 and paragraph [0027]) including an annular edge defining a bottom opening (see id.), a cylindrical wall portion (see figure 4 and paragraph [0015], the latter describing “a circumferential groove”) between the upper opening and the bottom opening, and a mating key (24) joined to (see figure 4, noting that the mating key 24 is “joined to” the bottom wall at least inasmuch as it is indirectly joined to the bottom wall by the cylindrical wall portion) and extending upwardly from near the bottom wall (see id.) and extending radially inwardly from the cylindrical wall (see id.);
A shell liner (1; see figures 2-4 and paragraph [0026], noting that figure 3 appears to mislabel the shell #2 as #7 and the shell liner #1 as #2) having: a mouthpiece (11; see figures 2 and 3 and paragraphs [0027]-[0028]; compare 11 in figures 2 and 3, with Applicant’s 24 in figure 1); a cylindrical barrel portion (21; see figures 2 and 3 and paragraph [0029]) joined to the mouthpiece (see id.), and spaced apart from and not connected to the cylindrical wall (see id.); an upper locking ring (22) joined to the cylindrical barrel portion (see figures 2, 3, and 6 and paragraph [0029]), and the upper locking ring defines an alignment recess (23; see figure 6 and paragraphs [0029], [0037], and [0039]) disposed to engage a corresponding mating key (see id.), and the alignment recess does not extend into the cylindrical barrel portion (see figures 2, 3, and 6); and a grip member (52) joined to the shell liner (see id.);
And the method comprises the steps of:
Partially installing the shell liner in the shell by: extending the grip member through the shell and partially out of the bottom opening (see id. and see id., noting that as the shell liner is slid downwardly into the shell, the mating key is partially engaged with the recess); and
Fully installing the shell liner in the shell by extending the grip member completely through the shell and out of the bottom opening (see id.); and moving the shell liner only in an axial direction to fully engage the mating key with its alignment recess. See id. and paragraph [0039], describing “relaying [sic] on merely a pulling movement for completing the engagement.”
Petterson does not expressly teach the mating key being a plurality of spaced apart mating keys extending upwardly from the bottom wall, the alignment recess being a plurality of spaced apart alignment recesses, a lower locking ring as claimed, or an integral short milk tube as claimed.
Bodmin, similarly directed to a method for installing an anti-twist shell liner into a shell of a teat cup assembly, teaches that it is known in the art for the teat cup assembly to include: a shell (8; see figures 4 and 5 and 1:119-2:11) defining a wall with an upper opening (upper opening near 7, 11; see figure 5), a bottom wall (16) including an annular edge defining a bottom opening (see figures 4 and 7), a cylindrical wall portion between the upper opening and the bottom opening (see id. and claim 1), and a plurality of spaced apart mating features (see figures 1, 3, and 4, and 2:36-54) joined to and extending upwardly from the bottom wall (see id.) and extending radially inwardly from the cylindrical wall (see id.); and a shell liner (1; see figure 1 and 1:119-2:11) having a mouthpiece (4), a cylindrical barrel portion (1a; see id. and figure 3) joined to the mouthpiece (see figures 1 and 2), and spaced apart from and not connected to the see figures 4 and 5), an upper locking ring (ring portion of 1 having 13; see figures 1 and 3) joined to the cylindrical barrel portion (see id.), and the upper locking ring defines a plurality of spaced apart alignment features (13) each disposed to engage a corresponding mating feature (see figures 1 and 4 and 2:36-54), and each alignment feature does not extend into the cylindrical barrel portion (see figure 1); a lower locking ring (lower locking ring illustrated in figure 1 below the cross-sectional line for “III”) spaced apart from the upper locking ring (see id. and figure 4) to define an annular recess (see id.); and an integral short milk tube (3) joined integrally to the lower locking ring (see figures 1 and 4 and 1:119-2:11); and the method comprises the steps of: partially installing the shell liner in the shell by: extending the integral short milk tube through the shell and partially out of the bottom opening (see figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell); partially engaging each mating feature into a corresponding alignment feature (see id. and note above); and fully installing the shell liner in the shell by extending the integral short milk tube completely through the shell and out of the bottom opening (see figures 4 and 5); and moving the shell liner only in an axial direction to fully engage each mating feature with its corresponding alignment feature (see figures 1 and 4, 1:119-2:11, and 2:36-62) and engaging the annular edge of the shell with the annular recess. Compare figure 4, with Applicant’s figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Petterson to have the mating key be a plurality of See Bodmin at 2:45-54. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shell liner of Petterson to have a lower locking ring spaced apart from the upper locking ring to define an annular recess, wherein the method comprises fully installing the shell liner in the shell by, inter alia, engaging the annular edge of the shell with the annular recess, as also taught by Bodmin, in order to seal a bottom end of the pulsation chamber (Petterson 5) for effectively applying a vacuum to milk an animal. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shell liner of Petterson to have an integral short milk tube joined integrally to the lower locking ring, and the method comprises the steps of partially installing the shell liner in the shell by extending the integral short milk tube through the shell and partially out of the bottom opening, and fully installing the shell liner in the shell by extending the integral short milk tube completely through the shell and out of the bottom opening, as taught by Bodmin, in order to provide a conventional, known integral short milk tube for connecting the teat cup assembly to a milking claw or cluster.
Re Claim 12, Petterson as modified by Bodmin teaches that the step of partially installing the shell liner in the shell further comprises the step of: maintaining the annular edge of the shell away from the annular recess of the shell liner. See Petterson at figures 2 and 3 and paragraph [0038]; Bodmin at figures 1 and 4 and 2:36-72; note 
Re Claim 13, Petterson as modified by Bodmin teaches that the step of fully installing the shell liner in the shell further comprises the step of: fitting the mouthpiece to the shell upper opening. See Petterson at figures 2 and 3 and paragraph [0038]; Bodmin at figure 5 and 2:12-18.
Re Claim 14, Petterson as modified by Bodmin teaches that the step of fully installing the shell liner in the shell further comprises the step of: pretensioning the shell liner along a longitudinal axis of the shell liner. See Petterson at figure 3 and paragraph [0038]; Bodmin at figures 4 and 5; see also Spec. at paragraph [0006].
Re Claim 15, Petterson as modified by Bodmin teaches that the step of partially installing the shell liner in the shell further comprises the step of: aligning an alignment feature (Bodmin 22) on the shell liner (see Bodmin at figures 5 and 7 and 2:55-72) with a related feature (Bodmin 20; see id., noting that “20” appears to be inadvertently referred to as “10” in Bodmin 2:67) on the shell.
Re Claim 16, as best understood (see 112(b) rejections and drawing objections above), Petterson teaches a method for installing a shell liner into a shell of a teat cup assembly, the method comprising the steps of:
Partially installing (see paragraph [0038]) a shell liner (1; see figures 2-4 and paragraph [0026], noting that figure 3 appears to mislabel the shell #2 as #7 and the shell liner #1 as #2) in a shell (2; see id., noting that figure 3 appears to mislabel the shell #2 as #7 and the shell liner #1 as #2), the shell liner having a mouthpiece (11; see figures 2 and 3 and paragraphs [0027]-[0028]; compare 11 in with Applicant’s 24 in figure 1), a cylindrical barrel portion (21; see figures 2 and 3 and paragraph [0029]) joined to the mouthpiece (see id.) and without any shell-engaging features (compare figures 2 and 3, with Applicant’s figures 1 and 2), an upper locking ring (22) joined to the cylindrical barrel portion (see figures 2, 3, and 6 and paragraph [0029]), and a grip member (52) joined to the shell liner (see figures 2, 3, and 6), the step of partially installing the shell liner into the shell performed by moving the shell liner into the shell (see paragraph [0038]) and engaging an alignment recess (23; see figure 6 and paragraphs [0029], [0037]-[0039]) formed only in the upper locking ring (see id. and figure 3) with a corresponding mating key (24; see figures 3 and 6 and paragraphs [0029] and [0037]-[0039]) extending upwardly from near a bottom wall (bottom wall of 14; see figure 4 and paragraph [0027]) of the shell and radially inwardly from a cylindrical wall (see figure 4 and paragraph [0015], the latter describing “a circumferential groove”) of the shell; and then
Fully installing the shell liner into the shell to continue engaging the alignment recess with the mating key (see figures 2 and 3 and paragraph [0038], noting that as the shell liner is slid downwardly into the shell, the mating key continues to engage the alignment recess); and then engaging the mouthpiece with an upper opening (opening in 13; see figure 4 and paragraphs [0027] and [0035]-[0036]) in the shell (see figures 2, 3, and 5 and paragraph [0038]); and moving the grip member completely through a bottom shell opening. See id.
Petterson does not expressly teach the mating key extending upwardly from the bottom wall of the shell, a lower locking ring as claimed, or an integral short milk tube as claimed.
see figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell) a shell liner (1; see figure 1 and 1:119-2:11) into a shell (8; see figures 4 and 5 and 1:119-2:11), the shell liner having a mouthpiece (4), a cylindrical barrel portion (1a; see figures 1 and 3 and 1:119-2:11) joined to the mouthpiece (see figures 1 and 2) and without any shell-engaging features (compare figures 4 and 5, with Applicant’s figures 1 and 2), an upper locking ring (ring portion of 1 having 13; see figures 1 and 3) joined to the cylindrical barrel portion (see id.), and a lower locking ring (lower locking ring illustrated in figure 1 below the cross-sectional line for “III”) spaced apart from the upper locking ring (see id. and figure 4) to define an annular recess (see id.); and an integral short milk tube (3) joined to the lower locking ring (see figures 1 and 4 and 1:119-2:11), the step of partially installing the shell liner into the shell performed by moving the shell liner into the shell (see figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell) and engaging an alignment feature (13) formed only on the upper locking ring (see figure 1) with a corresponding mating feature (see figures 1, 3, and 4, and 2:36-54) extending upwardly from a bottom wall (16) of the shell (see id.) and radially inwardly from a cylindrical wall (see id. and claim 1) of the shell (see figures 1, 3, and 4 and 2:36-see figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell; thus, the fully installing requires continued and progressive engagement of the alignment and mating features); and then engaging the annular recess with an annular lip (annular lip of 16) in the bottom wall of the shell (see figure 4); engaging the mouthpiece with an upper opening (upper opening near 7, 11; see figure 5) in the shell (see figure 5 and 2:12-18); and moving the short milk tube completely through a bottom shell opening. See figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell; thus, the fully installing requires moving the short milk tube completely through the bottom shell opening.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shell liner of Petterson to have a lower locking ring spaced apart from the upper locking ring to define an annular recess, wherein the method comprises engaging the annular recess with an annular lip in the bottom wall of the shell, as also taught by Bodmin, in order to seal a bottom end of the pulsation chamber (Petterson 5) for effectively applying a vacuum to milk an animal. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shell liner of Petterson to have an integral short milk tube joined to the lower locking ring, and the method comprises moving the short milk 
Re Claim 17, Petterson does not expressly teach the claim limitations. Bodmin again teaches that the step of partially installing the shell liner into the shell further comprises the step of: engaging a second alignment feature (another of Bodmin 13, see Bodmin at figures 1 and 4 and 2:45-54) formed only in the upper locking ring (see Bodmin at figures 1 and 4) with a corresponding second mating feature (another of Bodmin cutouts, see Bodmin at figures 1 and 4 and 2:45-54) extending upwardly from the bottom wall of the shell. See Bodmin at figure 4.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Petterson to have at step of engaging a second alignment recess formed only in the upper locking ring with a corresponding second mating key extending upwardly from the bottom wall of the shell, as taught by Bodmin, in order to securely fasten the liner in a given orientation with the shell and ensure the shell liner does not twist within the shell when in use. See Bodmin at 2:45-54.
Re Claim 18, Petterson as modified by Bodmin teaches that the step of partially installing the shell liner into the shell comprises the step of: extending the short milk tube through the bottom shell opening without engaging the annular recess with the annular lip in the bottom wall of the shell. See Petterson at figures 2 and 3 and paragraph [0038]; Bodmin at figures 4 and 5; note that the annular recess does not engage the annular lip until the short milk tube has been completely extended through the bottom shell opening.
See Petterson at figure 3 and paragraph [0038]; Bodmin at figures 4 and 5; see also Spec. at paragraph [0006].
Re Claim 20, Petterson as modified by Bodmin teaches that the step of fully installing the shell liner into the shell after the step of partially installing the shell liner in the shell comprises the step of moving the shell liner in a direction that is only parallel to a longitudinal axis of the shell. See Petterson at figures 2 and 3 and paragraph [0039]; Bodmin at figure 1 and 2:45-72.
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodmin, in view of Petterson.
Re Claim 11, as best understood (see 112(b) rejections and drawing objections above), Bodmin teaches a method for installing an anti-twist shell liner into a shell of a teat cup assembly (see, e.g., claim 1), and the teat cup assembly includes: 
A shell (8; see figures 4 and 5 and 1:119-2:11) defining a wall with an upper opening (upper opening near 7, 11; see figure 5), a bottom wall (16) including an annular edge defining a bottom opening (see figures 4 and 7), a cylindrical wall portion between the upper opening and the bottom opening (see id. and claim 1), and a plurality of spaced apart mating recesses (see figures 1, 3, and 4, and 2:36-54) joined to and extending upwardly from the bottom wall (see id.) and extending radially inwardly from the cylindrical wall (see id.);
A shell liner (1; see figure 1 and 1:119-2:11) having a mouthpiece (4); a cylindrical barrel portion (1a; see id. and figure 3) joined to the mouthpiece (see see figures 4 and 5); an upper locking ring (ring portion of 1 having 13; see figures 1 and 3) joined to the cylindrical barrel portion (see id.), and the upper locking ring defines a plurality of spaced apart alignment keys (13) each disposed to engage a corresponding mating recess (see figures 1 and 4 and 2:36-54), and each alignment key does not extend into the cylindrical barrel portion (see figure 1); a lower locking ring (lower locking ring illustrated in figure 1 below the cross-sectional line for “III”) spaced apart from the upper locking ring (see id. and figure 4) to define an annular recess (see id.); and an integral short milk tube (3) joined integrally to the lower locking ring (see figures 1 and 4 and 1:119-2:11); 
And the method comprises the steps of: 
Partially installing the shell liner in the shell by: extending the integral short milk tube through the shell and partially out of the bottom opening (see figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell); partially engaging each mating recess into a corresponding alignment key (see id. and note above); and 
Fully installing the shell liner in the shell by extending the integral short milk tube completely through the shell and out of the bottom opening (see figures 4 and 5); and moving the shell liner only in an axial direction to fully engage each mating recess with its corresponding alignment key (see figures 1 and 4, 1:119-Compare figure 4, with Applicant’s figure 1.
Bodmin expressly teaches the shell defining a plurality of spaced apart mating recesses, rather than keys, and the upper locking ring defining a plurality of spaced apart alignment keys, rather than recesses.
Petterson, similarly directed to a method for installing a shell liner (1; see figures 2-4 and paragraph [0026], noting that figure 3 appears to mislabel the shell #2 as #7 and the shell liner #1 as #2) into a shell (2; see id. and note above) of a teat cup assembly, teaches that it is known in the art for the shell to define a mating key (24; see figures 3 and 4 and paragraphs [0029] and [0037]-[0039]); and the shell liner having: a mouthpiece (11; see figures 2 and 3 and paragraphs [0027]-[0028]; compare 11 in figures 2 and 3, with Applicant’s 24 in figure 1); a cylindrical barrel portion (21; see figures 2 and 3 and paragraph [0029]) joined to the mouthpiece (see id.), and spaced apart from and not connected to the cylindrical wall (see id.); an upper locking ring (22) joined to the cylindrical barrel portion (see figures 2, 3, and 6 and paragraph [0029]), and the upper locking ring defines an alignment recess (23; see figure 6 and paragraphs [0029], [0037], and [0039]) disposed to engage a corresponding mating key (see id.), and the alignment recess does not extend into the cylindrical barrel portion (see figures 2, 3, and 6); and a grip member (52) joined to the shell liner (see id.); and the method comprises the steps of: partially installing the shell liner in the shell by: extending the grip member through the shell and partially out of the bottom opening (see id. and paragraph [0038]); partially engaging the mating key into the recess (see id., noting that as the shell liner is slid downwardly into the shell, the mating key is see id.); and moving the shell liner only in an axial direction to fully engage the mating key with its alignment recess. See id. and paragraph [0039], describing “relaying [sic] on merely a pulling movement for completing the engagement.”
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bodmin to have the shell define a plurality of spaced apart mating keys and the upper locking ring of the shell liner to define a plurality of spaced apart alignment recesses, as taught by Petterson, in order to meet manufacturing preferences and place the mating keys on a more strong structural component, so as to minimize tearing of the liner and ensure the keys and recesses are fully engaged. Such a modification amounts to merely rearranging the keys and recesses to be an opposite configuration, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Furthermore, in the event Bodmin does not expressly teach the method comprising the steps of: partially installing the shell liner in the shell by: extending the integral short milk tube through the shell and partially out of the bottom opening; partially engaging each mating recess into a corresponding alignment key; and 
fully installing the shell liner in the shell by extending the integral short milk tube completely through the shell and out of the bottom opening; and moving the shell liner only in an axial direction to fully engage each mating recess with its corresponding alignment key and engaging the annular edge of the shell with the annular recess, such 
Re Claim 12, Bodmin as modified by Petterson teaches that the step of partially installing the shell liner in the shell further comprises the step of: maintaining the annular edge of the shell away from the annular recess of the shell liner. See Bodmin at figures 1 and 4 and 2:36-72; Petterson at figures 2 and 3 and paragraph [0038]; note that as the shell liner is slid downwardly into the shell, the annular edge of the shell is maintained away from the annular recess of the shell liner.
Re Claim 13, Bodmin as modified by Petterson teaches that the step of fully installing the shell liner in the shell further comprises the step of: fitting the mouthpiece to the shell upper opening. See Bodmin at figure 5 and 2:12-18; Petterson at figures 2 and 3 and paragraph [0038].
Re Claim 14, Bodmin as modified by Petterson teaches that the step of fully installing the shell liner in the shell further comprises the step of: pretensioning the shell liner along a longitudinal axis of the shell liner. See Bodmin at figures 4 and 5; Petterson at figure 3 and paragraph [0038]; see also Spec. at paragraph [0006].
Re Claim 15, Bodmin as modified by Petterson teaches that the step of partially installing the shell liner in the shell further comprises the step of: aligning an alignment feature (Bodmin 22) on the shell liner (see Bodmin at figures 5 and 7 and 2:55-72) with see id., noting that “20” appears to be inadvertently referred to as “10” in Bodmin 2:67) on the shell.
Re Claim 16, as best understood (see 112(b) rejections and drawing objections above), Bodmin teaches a method for installing a shell liner into a shell of a teat cup assembly to resist twisting of the shell liner relative to the shell (see, e.g., claim 1), the method comprising the steps of:
Partially installing (see figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell) a shell liner (1; see figure 1 and 1:119-2:11) into a shell (8; see figures 4 and 5 and 1:119-2:11), the shell liner having a mouthpiece (4), a cylindrical barrel portion (1a; see figures 1 and 3 and 1:119-2:11) joined to the mouthpiece (see figures 1 and 2) and without any shell-engaging features (compare figures 4 and 5, with Applicant’s figures 1 and 2), an upper locking ring (ring portion of 1 having 13; see figures 1 and 3) joined to the cylindrical barrel portion (see id.), and a lower locking ring (lower locking ring illustrated in figure 1 below the cross-sectional line for “III”) spaced apart from the upper locking ring (see id. and figure 4) to define an annular recess (see id.); and an integral short milk tube (3) joined to the lower locking ring (see figures 1 and 4 and 1:119-2:11), the step of partially installing the shell liner into the shell performed by moving the shell liner into the shell (see figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell) and engaging an alignment see figure 1) with a corresponding mating recess (see figures 1, 3, and 4, and 2:36-54) extending upwardly from a bottom wall (16) of the shell (see id.) and radially inwardly from a cylindrical wall (see id. and claim 1) of the shell (see figures 1, 3, and 4 and 2:36-54); and then 
Fully installing the shell liner into the shell to continue engaging the alignment feature with the mating feature (see figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell; thus, the fully installing requires continued and progressive engagement of the alignment and mating features); and then engaging the annular recess with an annular lip (annular lip of 16) in the bottom wall of the shell (see figure 4); engaging the mouthpiece with an upper opening (upper opening near 7, 11; see figure 5) in the shell (see figure 5 and 2:12-18); and moving the short milk tube completely through a bottom shell opening. See figures 1, 4, and 5, and 2:36-72, noting that based on the description and figures of Bodmin as a whole, it may be inferred that the liner is installed into the shell in a conventional sliding of the liner downwardly through the upper opening of the shell; thus, the fully installing requires moving the short milk tube completely through the bottom shell opening.
Bodmin expressly teaches an alignment key, rather than recess, formed only in the upper locking ring and a corresponding mating recess, rather than key, extending upwardly from the bottom wall of the shell and radially inwardly from the cylindrical wall of the shell. 
see paragraph [0038]) a shell liner (1; see figures 2-4 and paragraph [0026], noting that figure 3 appears to mislabel the shell #2 as #7 and the shell liner #1 as #2) in a shell (2; see id., noting that figure 3 appears to mislabel the shell #2 as #7 and the shell liner #1 as #2), the shell liner having a mouthpiece (11; see figures 2 and 3 and paragraphs [0027]-[0028]; compare 11 in figures 2 and 3, with Applicant’s 24 in figure 1), a cylindrical barrel portion (21; see figures 2 and 3 and paragraph [0029]) joined to the mouthpiece (see id.) and without any shell-engaging features (compare figures 2 and 3, with Applicant’s figures 1 and 2), an upper locking ring (22) joined to the cylindrical barrel portion (see figures 2, 3, and 6 and paragraph [0029]), and a grip member (52) joined to the shell liner (see figures 2, 3, and 6), the step of partially installing the shell liner into the shell performed by moving the shell liner into the shell (see paragraph [0038]) and engaging an alignment recess (23; see figure 6 and paragraphs [0029], [0037]-[0039]) formed only in the upper locking ring (see id. and figure 3) with a corresponding mating key (24; see figures 3 and 6 and paragraphs [0029] and [0037]-[0039]) extending upwardly from near a bottom wall (bottom wall of 14; see figure 4 and paragraph [0027]) of the shell and radially inwardly from a cylindrical wall (see figure 4 and paragraph [0015], the latter describing “a circumferential groove”) of the shell; and then fully installing the shell liner into the shell to continue engaging the alignment recess with the mating key (see figures 2 and 3 and paragraph [0038], noting that as the shell liner is slid downwardly into the shell, the mating key continues to engage the alignment recess); and then engaging the mouthpiece with an upper opening (opening in 13; see figure 4 and see figures 2, 3, and 5 and paragraph [0038]); and moving the grip member completely through a bottom shell opening. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bodmin to have the upper locking ring to have an alignment recess and a corresponding mating key extending upwardly from the bottom of the shell and radially inwardly from the cylindrical wall of the shell, as taught by Petterson, in order to meet manufacturing preferences and place the mating keys on a more strong structural component, so as to minimize tearing of the liner and ensure the keys and recesses are fully engaged. Such a modification amounts to merely rearranging the keys and recesses to be an opposite configuration, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Furthermore, in the event Bodmin does not expressly teach the method comprising the steps of: partially installing the shell liner in the shell performed by moving the shell liner into the shell and engaging the alignment recess with the corresponding mating key; and then fully installing the shell liner into the shell to continue engaging the alignment recess with the mating key; and then engaging the annular recess with the annular lip; engaging the mouthpiece with the upper opening in the shell; and moving the short milk tube completely through the bottom shell opening, such a modification would have been obvious in view of Petterson’s downward sliding of the shell liner into the shell for partial and subsequent full installment of the shell liner into 
Re Claim 17, Bodmin as modified by Petterson teaches that the step of partially installing the shell liner into the shell further comprises the step of: engaging a second alignment recess (another of Bodmin 13, modified above in the rejection of claim 16 to be an alignment recess, as taught by Petterson; see Bodmin at figures 1 and 4 and 2:45-54; see also Petterson at figures 2 and 3 and paragraphs [0029] and [0037]-[0039]) formed only in the upper locking ring (see Bodmin at figures 1 and 4) with a corresponding second mating key (another of Bodmin cutouts, modified above in the rejection of claim 16 to be a mating key, as taught by Petterson; see Bodmin at figures 1 and 4 and 2:45-54; see also Petterson at figures 2 and 3 and paragraphs [0029] and [0037]-[0039]) extending upwardly from the bottom wall of the shell. See Bodmin at figure 4.
Re Claim 18, Bodmin as modified by Petterson teaches that the step of partially installing the shell liner into the shell comprises the step of: extending the short milk tube through the bottom shell opening without engaging the annular recess with the annular lip in the bottom wall of the shell. See Bodmin at figures 4 and 5; Petterson at figures 2 and 3 and paragraph [0038]; note that the annular recess does not 
Re Claim 19, Bodmin as modified by Petterson teaches that the step of fulling installing the shell liner into the shell further comprises the step of: pretensioning the shell liner in the shell. See Bodmin at figures 4 and 5; Petterson at figure 3 and paragraph [0038]; see also Spec. at paragraph [0006].
Re Claim 20, Bodmin as modified by Petterson teaches that the step of fully installing the shell liner into the shell after the step of partially installing the shell liner in the shell comprises the step of moving the shell liner in a direction that is only parallel to a longitudinal axis of the shell. See Bodmin at figure 1 and 2:45-72; Petterson at figures 2 and 3 and paragraph [0039].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642